Citation Nr: 1019982	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from October 1969 to June 
1972, from March 1976 to March 1978, and from March 1985 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, denied the 
Veteran's claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  VA 
regulations indicate that when a Veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that: 1) if there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran is service-
connected for sleep apnea (rated as 50 percent disabling), 
essential hypertension (rated as 10 percent disabling), 
vitiligo (rated as 10 percent disabling), hepatitis C (rated 
as 0 percent disabling), nephrolithiasis and urolithiasis 
(rated as 0 percent disabling), a scar of the left forehead 
(rated as 0 percent disabling) and a trigeminal neuralgia 
(rated as 0 percent disabling).  The Veteran's combined 
disability rating is 60 percent.  Since the Veteran's 
combined disability rating is only 60 percent, he does not 
meet the minimum threshold requirements for an award of TDIU 
benefits under 38 C.F.R. § 4.16(a).  

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant a TDIU in all cases where a service-
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is 
not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance.  Instead, it must remand the case so that 
the claim can be considered by VA's Director of Compensation 
and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The record contains a June 2005 VA examiner's opinion in 
which the Veteran was found to have no reasonable 
unemployability due to his service-connected sleep apnea, 
hypertension, and vitiligo of the face and hands.  However, 
the record also contains a VA Vocational Rehabilitation and 
Employment decision noting that it was not feasible for the 
Veteran to maintain employment at this time.  It was noted 
that the determination was based on the severity of the 
Veteran's service-connected disabilities.  However, the 
decision proceeds to list the Veteran's nonservice-connected 
disabilities as well.  Therefore, while there is some 
evidence suggesting that the Veteran may be unemployable as a 
result of his service-connected disabilities alone, this 
conclusion is contradicted by other evidence of record.  

The Veteran was last afforded a VA examination in which an 
opinion regarding his unemployability was provided in June 
2005.  Additionally, the most recent medical evidence of 
record is an April 2006 VA outpatient treatment record.  Due 
to the length of time that has elapsed, more recent treatment 
records and a new VA examiner's opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VA Medical 
Center (VAMC) in Pensacola, Florida and 
obtain any VA treatment records pertaining 
to the Veteran since April 2006.  If any 
additional evidence is obtained, it must 
be incorporated into the Veteran's claims 
file.  

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to obtain an opinion as to 
whether his service-connected disabilities 
would as likely as not preclude gainful 
employment.  The claims folder must be 
provided to the examiner for review, and 
consideration of such should be reflected 
in the examination report.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's service-connected disabilities 
(sleep apnea, essential hypertension, 
vitiligo, hepatitis C, nephrolithiasis, 
left forehead scar and trigeminal 
neuralgia), individually or in concert, 
would prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  

3.  If it is found that the Veteran is 
precluded from gainful employment, the 
AMC/RO should refer the case to VA's 
Director of Compensation and Pension for 
consideration of TDIU under the provisions 
of 38 C.F.R. § 4.16(b).  

4.  After completion of the above, the 
claim should be readjudicated, with 
consideration given to any new evidence 
and all appropriate laws and regulations.  
If the claim is not granted, the Veteran 
and his representative should be furnished 
an appropriate Supplemental Statement of 
the Case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


